          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


 OKLAHOMA AGENTS ALLIANCE, )
 LLC, an Oklahoma limited liability   )
 company,                             )
                                      )
                 Plaintiff,           )
                                      )
 -vs-                                 )           Case No. CIV-17-1343-F
                                      )
 CHRIS TORRES, an individual, et al., )
                                      )
                 Defendants.          )

                                      ORDER

      The First Amended Complaint named the “John Doe Company” as a
defendant in this action for the first time. Doc. no. 8. The comprehensive joint status
report filed by the parties on August 9, 2018, does not mention the John Doe
Company (except in the caption). Doc. no. 58. The first scheduling order required
any motions to join additional parties or motions to amend to be filed by October 1,
2018. Doc. no. 61. That deadline passed with no such motions having been filed.
To date, the First Amended Complaint has never been amended to identify the John
Doe Company. In addition, the record does not reflect service on any company
which plaintiff may intend to substitute for the John Doe Company. At this point,
various trial-related filings are underway, and a jury trial is set on the December
2019 docket.
      Given these circumstances, and absent an objection for good cause shown, the
John Doe Company will be deemed dismissed (i.e., will be considered dismissed,
without the need of further order) effective ten days from the date of this order. Any
objection is DUE within ten days of the date of this order. The dismissal will be
without prejudice, for lack of timely service and for failure to prosecute. See, Rule
4(m), Fed. R. Civ. P.1
        IT IS SO ORDERED this 1st day of August, 2019.




17-1343p026.docx




1
 “If a defendant is not served within 90 days after the complaint is filed, the court -- on motion
or on its own after notice to the plaintiff -- must dismiss the action without prejudice against that
defendant or order that service be made within a specified time.” Rule 4(m), Fed. R. Civ. P.

                                                 2
